United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lake Mary, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1307
Issued: January 28, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On April 22, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated March 25, 2009 which affirmed the
September 15, 2008 denial of his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits in this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained
an injury in the performance of duty, causally related to factors of his federal employment.
FACTUAL HISTORY
On May 22, 2008 appellant, then a 61-year-old mail processing equipment mechanic,
filed an occupational disease claim alleging that he developed degenerative joint disease and
severe arthritis in both shoulders in the performance of duty. He performed repetitive heavy
lifting of motors and machine parts, worked in awkward, contorted and overhead positions and in
tight spaces. Appellant was first aware of his condition and of its relation to his work on
February 12, 2008. He stopped work on February 5, 2008.

By letters dated July 31 and August 1, 2008, the Office advised appellant that additional
factual and medical evidence was needed. It requested a physician’s opinion addressing causal
relationship and provided him 30 days to submit the requested information.
In a letter dated August 21, 2008, the employing establishment noted that appellant had
advanced bilateral degenerative joint disease and a significant deformity of both humeral heads.
Appellant had surgery in April 2008 and there was no mention in the medical records of any
work-related condition.
A February 12, 2008 x-ray of the shoulders read by Dr. Patrick W. White, a Boardcertified surgeon and radiologist, revealed increasing advanced bilateral changes. Dr. White also
noted that appellant had a significant deformity of both humeral heads. The Office also received
nurse’s notes dated March 5, April 18 and 21, 2008.
In a March 9, 2008 duty status report, Dr. Francisco S. Garcia-Lopez, a Board-certified
physiatrist, noted that appellant had degenerative joint disease and diagnosed bilateral shoulder
osteoarthritis. Appellant worked in confined areas and inside equipment. Dr. Garcia-Lopez
found that appellant could not resume regular duty but could perform limited duties. He
specified lifting no more than 15 to 20 pounds intermittently for two hours per day; standing for
no more than seven hours per day; and no more than four hours of walking, kneeling, bending,
stooping, twisting, grasping and fine manipulation.
In a June 20, 2008 report, Dr. Ryan Simovitch, a Board-certified orthopedic surgeon,
advised that appellant was status post left total shoulder arthroplasty and that his current
condition started over a year earlier. He placed appellant off work for approximately 8 to 12
weeks. On August 26, 2008 Dr. Simovitch provided documentation regarding appellant’s
application for a disability retirement. Appellant was first seen on March 10, 2008 with a
complaint of bilateral shoulder pain which was determined to be severe degenerative joint
disease. On examination, Dr. Simovitch noted that appellant had significantly restricted range of
motion and pain with activities of daily living as well as chores at work. Appellant underwent a
left total shoulder replacement on April 21, 2008. Dr. Simovitch stated that appellant was unable
to do his normal activities as he was at significant risk of exacerbating his condition. He
reviewed appellant’s work description and diagnosed left shoulder osteoarthritis. Dr. Simovitch
recommended restrictions which included no walking on ladders, catwalks, walkways, scaffolds,
vertical lifts and platforms. He also indicated that appellant was unable to use his hand tools or
power tools.
By decision dated September 15, 2008, the Office denied appellant’s claim. It found that
the medical evidence did not establish that his degenerative disease was related to the accepted
work activities.
On September 22, 2008 appellant’s representative requested a telephonic hearing, which
was held on January 15, 2009. At the hearing, appellant stated that he was required to constantly
work with his arms extended and lift heavy objects and motors.
On October 17, 2008 Dr. Simovitch noted that he was requested to address the causal
relationship of appellant’s work and his shoulder arthritis which necessitated surgery on

2

April 12, 2008. He stated that appellant’s repetitive work-related activities contributed to the
erosion of cartilage and development of reactive osteoarthritis in the left shoulder joint.
Dr. Simovitch found no history of any previous fracture or trauma in the setting of profound
cartilage erosion and development of pain and stiffness over the years during which appellant
worked at the employing establishment.
By decision dated March 25, 2009, the Office hearing representative affirmed the
September 15, 2008 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.4

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

3

ANALYSIS
The Office accepted that appellant was required to work with his arms extended and lift
heavy objects and motors. It denied his claim for compensation on the grounds that the medical
evidence was not sufficient to establish that his degenerative shoulder condition was causally
related to his employment.
However, the Board notes that the medical evidence submitted by appellant generally
supports that his osteoarthritis in the shoulders was aggravated by his repetitive weighted workrelated activities. On August 26, 2008 Dr. Simovitch reviewed appellant’s work description and
diagnosed left shoulder osteoarthritis. He noted that appellant underwent a total left shoulder
replacement in April 2008. Dr. Simovitch advised that appellant could work with restrictions but
he could not walk on ladders, catwalks, walkways, scaffolds, vertical lifts and platforms. He also
indicated that appellant had the inability to use his hand tools or power tools. On October 17,
2008 Dr. Simovitch opined that appellant’s repetitive work activities contributed to the erosion
of cartilage and development of reactive osteoarthritis in the left shoulder joint. He advised that
appellant had no previous history of fracture or trauma in the setting of profound cartilage
erosion or development of pain and stiffness over the years that appellant worked at the
employing establishment. The Board finds that Dr. Simovitch noted that he had read the
employment description, was aware of the employment activities and generally provided an
explanation on causal relationship between factors of appellant’s employment. Although the
reports are not sufficiently rationalized to meet appellant’s burden of proof in establishing his
claim, they stand uncontroverted in the record and are sufficient to require further development
of the case.5
Proceedings under the Act are not adversarial in nature nor is the Office a disinterested
arbiter. While appellant has the burden to establish entitlement to compensation, the Office
shares responsibility in the development of the evidence. It has the obligation to see that justice
is done.6
The Board will remand the case to the Office for referral to an appropriate medical
specialist to determine the extent of any injury or aggravation of any preexisting conditions as a
result of his employment-related activities. Following this and any other further development as
deemed necessary, the Office shall issue an appropriate merit decision on appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

5

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

6

John W. Butler, 39 ECAB 852 (1988).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 25, 2009 and September 15, 2008 are set aside and the
case is remanded for further development in accordance with this decision of the Board.
Issued: January 28, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

